Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/21 has been entered.
Claims 1,5-6,39-40 are amended.  Claims 1,5-6,20-29,31,37-41 are pending.
Claim Rejections - 35 USC § 103
Claims 1,6, 20-29,31,37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Stevens ( 5324534) in view of Chang ( 2015/0181917), Dayley ( 6149959).
For claims 1,39, Stevens discloses a method for coating an ingestible item.  The method comprises the steps of providing uncooked potato slices, providing a marinade containing a liquid and flavoring particles dispersed in the liquid, coating the uncooked  slices with the particles dispersed in the marinade, removing the slices, drying the slices and cooking the slices.  The slices are cut from potato; thus, the ingestible item is a vegetable.  The marinade mixture comprises 5-40% flavoring particles.  
For claim 6, the marinade includes a viscosity stabilizer or binder to keep fine particulate in suspension.  
For claims 26-27, the vegetable is a root vegetable which is a potato.  
For claims 29,31, the claim is not limiting because claim 1 recites the alternative of a vegetable or a fruit.  If fruit is not selected, musa plant and banana or plantain are not limited.

Chang discloses plant powder comprising at least one plant ingredient.  The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin.  The plant powder is created by grinding of at least one plant ingredient into small particles.  The plant ingredient can further comprising additional food additive including emulsifier. The plant powder is used as seasoning powder.  The fruit skin and vegetable skin are created by peeling outer layer of at least one plant ingredient.  The plant tissue is not modified. The fruits and vegetables include plantain, potato and many other kinds as recited in paragraph 0033.  ( see paragraphs 0010,0016,0017,0019,0020,0024).
Dayley discloses a process for preparing potato products such as potato chips, cottage fries and French fries.  Dayley discloses that the potato slices can be cooked by frying, parfrying or baking.  For baking, Dayley discloses the cooking apparatus can comprise an oven.  Representative baking temperatures can be from about 315 to about 400 degrees F. ( see col. 2 lines 65-67, col. 7, lines 1-10)
Stevens discloses coating with particles suspended in a mixture.  The particles are flavoring particles.  It would have been obvious to one skilled in the art to use the plant seasoning powder made of plant ingredient as taught in Chang because Chang teaches the plant powder is used as seasoning powder.  One would have been motivated to use the Chang plant powder when desiring to use a healthy, natural plant flavoring.  Stevens discloses the flavoring particles are used in amount of 5-40%.  When the plant powder of Chang is used as the flavoring particles, it would have been obvious to use the plant powder in such amount. The Chang plant powder includes emulsifier. It would have been obvious to one skilled in the art to determine the optimum moisture content of the external surface of the food product depending on the type of food and the textural feel desired.   It would have been . 
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Chang and Dayley as applied to claims 1,6,20-29,31,37-41 above, and further in view of  Bakeev ( 2013/0178539).
Stevens in view of Chang does not disclose mixture comprising cellulose.
Bakeeve et al disclose aqueous cellulose ether with improved thermal gel strength .  The blend can be used as a binder in a variety of different applications such as food products. ( see abstract)
.
Response to Arguments
Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive as set forth in the final office action mailed on 4/20/21.  Applicant discussed the affidavit which was already considered and was not found persuasive.  New reference is added to address the limitation of “ the product includes no added oil or fat”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 30, 2021
/LIEN T TRAN/               Primary Examiner, Art Unit 1793